DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes the applicants’ assertion that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,...”, as stated in paragraph 14 of the specification as filed.
Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:
In Claim 1, line 17, “a machine learning classifier” was probably meant to be the machine learning classifier. The same objection is made for Claims 7 and 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a machine learning classifier” for estimating probabilities that genes in a set of genes are associated with corresponding gene labels of a set of gene labels and for determining an estimation as to whether a first gene is cancerous or non-cancerous. However, the claim does not recite how this is accomplished, for instance what are the gene features or characteristics used in training the machine learning classifier, this amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The same rejection is made for independent Claims 7 and 13. The corresponding dependent claims are also subsequently rejected.
Additionally, Claim 1, line 3, recites “the received set of genes”, that firstly lacks antecedent basis, and secondly amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. This missing element pertaining to exactly what would this set of genes consist of. The same rejection is made for independent Claims 7 and 13. The corresponding dependent claims are also subsequently rejected.
Additionally, Claim 1, line 4, recites “a set of genes”. It is unclear whether this is the same/different set of genes previously recited in the claim. The same rejection is made for independent Claims 7 and 13.
Additionally, Claim 1, line 6, recites “estimating a probability range for a first gene and each gene label”. It is unclear in the claim of what this estimated probability range is for. The same rejection is made for independent Claims 7 and 13.
Also, Claim 5, lines 2 and 4 recites: “a set of genes”, “a first gene”, “a subset of synthetic genes” and “a set of gene labels”. It is unclear whether these limitations are the same/different as previously recited in the independent claim. The same rejection is made for Claims 11 and 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,424,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims would be anticipated by the patent claims.

The closest prior art of Yeatman, US 2011/0106740 A1, teaches classification of unknown tumor types based on the correlation of unknown tumor's genetic expression compared to the genetic expression of known tumor types by first performing a nonparametric statistical analysis on the known data, training an artificial neural network with the known data, and then inputting the unknown tumor data into the neural network to calculate the probability that the sample tumor is a member of a class of tumors. The prior art of Davoli, “Cumulative
Haploinsufficiency and Triplosensitivity Drive Aneuploidy Patterns and Shape the
Cancer Genome”, teaches gene labels tumor suppressor and oncogene, and a probability range of mutated genes. However, the prior art does not appear to teach all of the limitations of the independent claims as stated and as claimed, singularly or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Davicioni, US 2015/0011401 A1, teaches methods for the diagnosis, prognosis and determination of cancer progression of a cancer in a subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127